Citation Nr: 1760509	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  12-24 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee with arthritis. 

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee with arthritis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service connected disabilities.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

In October 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The case was most recently before the Board in March 2017, at which time the above issues were remanded for additional development.  The case has now been returned to the Board for further appellate review.

In addition to the issues addressed in this decision, the Veteran also perfected an appeal regarding the issues of entitlement to a rating in excess of 30 percent for bilateral pes planus (exclusive of the periods from February 16, 2011 through May 31, 2011 and October 5, 2011 through January 31, 2012, when temporary total ratings were assigned).  As the Veteran testified regarding this issue before another VLJ, it will be addressed in a separate decision.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's service-connected bilateral knee and bilateral foot disabilities cause functional impairments that preclude unassisted balance and propulsion to such degree that the Veteran would be equally well served by use of suitable prosthetic appliance at the knee level.  


CONCLUSION OF LAW

The criteria for the loss of use of both legs at the knee level have been met.  38 U.S.C. §§ 1114 (m), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350(b), 4.71 (a), Diagnostic Code 5110 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to grant entitlement to the loss of use of both lower extremities at the knee level, with the accompanying special monthly compensation (SMC) based on the loss of use of both legs.  Therefore, no further development is required under 38 U.S.C. §§ 5103, 5103A (2012) or 38 C.F.R. § 3.159 (2017).

Legal Criteria

Loss of use of a hand or foot is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350 (a) (2).  

The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a) (2).  

Special monthly compensation is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place.  38 U.S.C. § 1114(m); 38 C.F.R. § 3.350(c).  
Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In this case, there is no question that the Veteran has significant problems with his service-connected knees and feet.  However, the evidence also indicates the Veteran has non-service connected bilateral hip impairments, which additionally impact his functional ability.  The Board finds a fair balance, which assigns the maximum available benefit to the Veteran in this case, is a finding that his service connected lower extremity impairments cause the loss of use of both lower extremities at the knee level, but no higher.  This follows, because this will result in the additional assignment of SMC, but does not overcompensate on the basis of the Veteran's bilateral hip disabilities.  

The Veteran's knee disabilities are currently evaluated under 38 C.F.R. § 4.71(a), Diagnostic Code 5260, which is utilized to evaluate knee limitation of flexion.  The RO has assigned 10 percent ratings for the Veteran's left and right knee.  His bilateral foot disability is presently evaluated under 38 C.F.R. § 4.71(a), Diagnostic Code 5276, which is utilized to evaluate pes planus.  Throughout the appeal period the Veteran has been evaluated as 30 percent disabled for his foot disabilities, with periods of temporary total impairment resulting from surgical interventions requiring convalescence.  The Board observes that the Veteran's foot disabilities are also presently under appeal at this time.  The Board finds his lower extremity impairments cannot be viewed in compartmental vacuums, because doing so ignores the collective impact these disabilities share on his ability to function.  Therefore, in order to afford the Veteran the maximum benefit available by law, the Board has found a single disability rating is warranted under 38 C.F.R. § 4.71 (a), Diagnostic Code 5110 for the loss of use of both lower extremities, based on the effects of his bilateral foot and knee disabilities in concert.  See, e.g., Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

As noted above, a focus of the loss of use special monthly compensation provision noted in 38 C.F.R. § 3.350 is whether a veteran exhibits service-connected functional impairments of such severity that he or she would be equally well served by an amputation with suitable prosthetic at the site of the disabled joint.  In plain terms, the question the Board must answer is whether a person who has undergone bilateral amputations at the knee level, and obtained suitably functioning prosthetics can ambulate as well or better than this Veteran can given his bilateral knee impairments.    

The Veteran's Columbia VAMC outpatient treatment reports and Social Security Administration (SSA) records, show he has consistently required the use of assistive devices to engage in even limited ambulation.  During the Veteran's most recent VA foot examination, the examiner stated the Veteran experiences extreme tenderness of the plantar surfaces of the feet, marked pronation, and a marked inward displacement.  

Additionally, a review of the Veteran's SSA and VA records shows he has very significant functional impairments with sitting, standing, and ambulation.  These records show that in 2009 when assessed by SSA he required 30 minutes to walk 50 feet to his mailbox, and could climb only 4 steps.  In addition, the Veteran reported using multiple assistive devices to include canes, walkers, and rails to ambulate within his home.  The Veteran underwent a VA examination of his knees most recently in September 2017, at which time the examiner noted a significant reduction in his range of motion, as well as other functional impairments.  The examiner stated the Veteran would not be able to work in a physically demanding job, to include his previous work as a truck driver.  

An April 2009 aid and attendance assessment indicated the Veteran had trouble with ambulation after having both hips replaced.  However, the Board notes the examiner found his impaired ability to ambulate was not wholly the result of his non-service connected hip impairments.  Rather, the examiner stated the Veteran also had weakness of his lower extremities, which caused him to be unable to ambulate, because he could not stay balanced.   The examiner stated the Veteran could not normally walk at that time. 

In sum, the Board appreciates the complexity of this case.  As aptly noted by the September 2017 VA examiner, the Veteran's lower extremity functional impairments are "multifactorial."  In this case, the evidence clearly indicates the Veteran has experienced very significant lower extremity functional impairments throughout the entire appeal period.  These functional impairments result from the combined disabling effects of his bilateral foot, knee, and hip disabilities.  Though the Veteran certainly has experienced substantial hip impairments, which are non-service connected, he also has experienced considerable bilateral knee and foot impairments, which are service connected.  In this case, the Board finds that a preponderance of the evidence is in support of a finding that the Veteran is entitled to SMC for loss of use of both legs at the knee level, but no higher, throughout the appellate period.  

The Board is satisfied that the Veteran's bilateral foot and knee disabilities render him at least as functionally impaired, if not worse, than a person who has adequately functioning prosthetic devices following amputation at the knee level.  The Board finds this conclusion strikes a fair balance between compassionately affording the Veteran the full benefit of reasonable doubt, while also avoiding over-compensating for non-service related impairments.  In addition, a combined impairments rating based on the loss of use of both legs is a more favorable evaluation than separate and distinct ratings for his bilateral foot and knee disabilities, because this will also result in the assignment of additional SMC that would otherwise have not been available.  
Finally, the Board notes that a TDIU is considered a lesser benefit than a 100 percent schedular rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52, 375 (1999).  As such, the Board will not address this issue, because a 100 percent schedular rating has been assigned throughout the entire appeal period as a result of the Board's determination that the Veteran has experienced a loss of use of both lower extremities throughout that period.  

Accordingly, the Board finds that the Veteran meets the criteria for entitlement to the loss of use of both lower extremities at the knee level, with the accompanying special monthly compensation.  


ORDER

Entitlement to loss of use of both lower extremities at the knee level, with the accompanying special monthly compensation is granted throughout the appeal period.  

Entitlement to a total disability rating based on individual unemployability (TDIU), due to service connected disabilities is moot.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


